LONGYEAR, District Judge.
On the entry of appearance of creditors to oppose a discharge, all proceedings upon the petition for discharge are suspended until specifications shall be filed under section 31, and rule 24, except perhaps that the oath to be taken by the bankrupt to obtain his discharge as prescribed by section 29, may be administered. In re McVey [Case No. 8,932). On filing the specifications, the hearing upon the petition is at once transferred into court by operation of section 4. It will be seen, therefore, that there could not be any examination of the bankrupts, or either of them, by creditors, on the application by the bankrupts for a discharge, before the register; because, if no specifications had been filed, and the time had not expired for filing the same, all proceedings upon the application were suspended. If the time for filing the specifications had expired, then the case stood as if no appearance to oppose had been entered, and of course no examination of the bankrupts by creditors could be called for by way of such opposition. If specifications had been filed, then the application was no longer before the register. So far, therefore, as the motion was for the examination of the bankrupts on their application for a discharge,, the same was properly denied by the register. In re Mawson [Id. 9,317); In re Puffer [Id. 11,459].
If the creditors desire a further examination of the bankrupts, or either of them, before the register, to be used by them in opposing a discharge, or for any other purpose, they must proceed under section 20. Such a proceeding may be entertained by the register, and any question arising thereon, proper to be certified, may be certified by him. The granting of such an application is, however, entirely in the discretion of the court, and I should be very much inclined to-adopt the views and opinion of the register as to the justice and propriety of allowing *965such íurther examination, all previous examinations having been had before him, and the circumstances having a bearing upon the question being personally known to him.